Case 4:19-cv-03042-SBA Document 257-14 Filed 11/27/19 Page 1 of 3




             Exhibit
               N
       Case 4:19-cv-03042-SBA Document 257-14 Filed 11/27/19 Page 2 of 3



From: "Manthripragada, Dhananjay S." <DManthripragada@gibsondunn.com>
Date: Monday, November 25, 2019 at 9:50 AM
To: AAA Heather Santo <heathersanto@adr.org>
Cc: Warren Postman <wdp@kellerlenkner.com>, "Mathur, Shaun"
<SMathur@gibsondunn.com>, "Evangelis, Theane" <TEvangelis@gibsondunn.com>, "Cochrane,
Thomas" <TCochrane@gibsondunn.com>, "Maryott, Michele L."
<MMaryott@gibsondunn.com>, "McKenna, Madeleine" <MMcKenna@gibsondunn.com>,
Ashley Keller <ack@kellerlenkner.com>, Travis Lenkner <tdl@kellerlenkner.com>, Sean Duddy
<skd@kellerlenkner.com>
Subject: RE: [Password protected attachment] RE: Individuals v. Postmates, Inc - Case 01-19-
0001-2994 [UNSCANNED]

Ms. Santo,

Postmates writes to correct the record concerning settlement proceedings in Rimler, to request an
extension on the payment deadline, and to reiterate its request that AAA propose or explain how
individual arbitrations could realistically proceed.

Contrary to Claimants’ representation that the Rimler Court “refused” to approve the settlement, the
Court merely “continue[d] the hearing on the motion for preliminary approval,” so the parties could
answer the Court’s questions and modify the language used in the settlement. This is an ordinary
practice in California state court, and the parties will resubmit additional briefing and reappear before
the Court for preliminary approval. The Rimler parties expect the next hearing to be scheduled for
January 31, 2020. Thus, Postmates requests an extension of the payment deadline to February 4,
2020. AAA previously granted an extension in view of the preliminary approval hearing, and there is no
reason to depart from that practice now.

Claimants state that “[t]he only next step to which [they] will agree is for Postmates to pay the filing
fees.” Thus, Claimants refuse to even consider Postmates’ proposal on how arbitrations could
commence, or to offer a proposal of their own. And to the extent Claimants seek to condition the
commencement of some arbitrations on the commencement of all arbitrations, that is not individual
arbitration and is not provided for anywhere in AAA’s rules or the Fleet Agreement. Claimants cannot
have it both ways by insisting that AAA impose individual filing fees, while refusing to arbitrate in
individual cases.

Postmates urges AAA to propose or explain how Claimants’ demands could realistically proceed. AAA
may believe that Claimants will not agree to any proposal from either Postmates or AAA, but that is no
reason for AAA not to propose a solution to the manageability issues raised by mass arbitration. And
until a proposal is made, it is speculative what either party will do.

Accordingly, Postmates respectfully requests an extension of the payment deadline until February 4,
2020, and requests that AAA propose how all of Claimants’ arbitration demands could realistically
proceed. Postmates reiterates that it is ready to conduct individualized arbitrations in a manner that is
workable and manageable for all involved. It is not requesting that Claimants’ demands be “put on
hold,” as Claimants’ counsel suggests. Rather, the demands at issue are “on hold” because Claimants’
counsel continues to insist that “the only next step to which [Claimants’ counsel] will agree is for
Postmates to pay the filing fees,” which is precisely the relief that counsel sought from the Adams Court
        Case 4:19-cv-03042-SBA Document 257-14 Filed 11/27/19 Page 3 of 3



and which the Court expressly denied. Adams, Dkt. 253 at 13 (“the Court denies Petitioners’ request for
an order directing Postmates to tender payment of outstanding and future arbitration fees”).

Also, the Court denied Keller Lenkner’s motion to intervene. Claimants’ counsel did not provide AAA
with the Court’s ruling, so it is attached here.

Best,
DJ

Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com
